Citation Nr: 0027261	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-08 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel



INTRODUCTION

The veteran had active duty from July 1989 to July 1993, to 
include a period of service in the Southwest Asia Theater of 
Operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in  
Houston, Texas (the RO) which denied entitlement to service 
connection for a respiratory condition due to an undiagnosed 
illness.  By rating action dated in January 1999, the RO 
confirmed the prior denial, restating the issue as 
entitlement to service connection for obstructive disease of 
the small airways (claimed as respiratory condition due to 
undiagnosed illness).  The veteran filed a timely notice of 
disagreement and perfected a substantive appeal.


REMAND

Having reviewed the evidence of record in light of the 
veteran's contentions, and for the reasons explained below, 
the Board is of the opinion that the record is not developed 
for appellate review and must be remanded to the RO for 
further development.

Relevant law and regulations

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis. 38 U.S.C.A. § 501(a) (West 
1991); 38 C.F.R. § 3.317(a)(1) (1999).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (1999).  Disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3) (1999).  Signs and symptoms which may be 
manifestations of undiagnosed illness include signs or 
symptoms involving the respiratory system (upper or lower). 
38 C.F.R. § 3.317(b)(8) (1999).

The enabling legislation for this regulation is 38 U.S.C.A. § 
1117 (West 1991 & Supp. 1999).  The legislative history of 
this provision demonstrates an intent on the part of Congress 
to provide compensation for Persian Gulf War veterans who 
suffer from signs and symptoms of undiagnosed illnesses, and 
who may have acquired these symptoms as a result of exposure 
to the "complex biological, chemical, physical and 
psychological environment of the Southwest Asia theater of 
operations."

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
Theater of Operations during the Persian Gulf War or if there 
was affirmative evidence of a supervening condition or if the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(c) 
(1999).

In sum, the statutory and regulatory provisions make clear 
that a grant of service connection for the respiratory 
disorder claimed by the veteran as a result of his Persian 
Gulf War service may be appropriate if there is presented 
objective indications of a chronic disability resulting from 
an undiagnosed illness.  The state of the record is 
incomplete with regard to whether the veteran's claimed 
disorder is undiagnosed.

Analysis

i.  Well groundedness of the claim

Initially, the Board sets forth that in order to establish a 
well-grounded claim pursuant to 38 U.S.C. § 1117 and 38 
C.F.R. § 3.317, a claimant needs to present evidence that (1) 
he or she is "a Persian Gulf veteran"; (2) "who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
[38 C.F.R. § 3.317]"; (3) which "became manifest either 
during active military, naval or air service in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent or more not later than December 31, 
2001"; and (4) that such symptomatology "[b]y history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis." 38 C.F.R. 
§ 3.317(a).   See Neumann v. West, No. 98-1410 (U.S. Vet. 
App. July 21, 2000).

The veteran's service records have shown that the veteran 
served in the Southwest Asia theater of operations during the 
Persian Gulf War, thus satisfying the first Neumann prong of 
the analysis.  

The medical evidence of record shows that the veteran 
exhibits objective indications of chronic disability 
resulting from history of respiratory problems manifested by 
dry, frequent, coughing, subcostal pain with shortness of 
breath.  Thus, for the sole purpose of determining whether 
this claim is well grounded, the second prong of the Neumann 
analysis is satisfied.

The veteran's service medical records from the veteran's 
period of active service, from July 1989 to July 1993, have 
shown that he was periodically treated for symptoms 
associated with an upper respiratory infection, possible 
bronchitis, pharyngitis, and tonsillitis during his period of 
active service.  Accordingly, for the sole purpose of 
determining whether this claim is well grounded, the third 
prong of the Neumann analysis has been satisfied.

Subsequent to his separation from service, the veteran 
underwent a VA examination in October 1995.  The diagnosis 
included history of respiratory problems manifested by dry, 
frequent, coughing, subcostal pain with shortness of breath, 
cause unknown.  Thus it is plausible that the veteran's 
symptomatology cannot be attributed to a known clinical 
diagnosis.  Thus, for the sole purpose of determining whether 
this claim is well grounded, the fourth prong of the Neumann 
analysis has been satisfied.

ii.  Reason for remand

In conjunction with the October 1995 VA examination, the 
veteran underwent a pulmonary function test.  Pursuant to the 
results thereof, the examiner added an impression of minimal 
obstructive disease of the small airways.  The Board finds 
that the evidence is unclear as to whether the veteran has 
symptoms or signs that may be manifestations of disability 
resulting from an undiagnosed illness or from a known 
clinical diagnosis.  Moreover, even if a known diagnosis 
exists, thus rendering the regulations pertaining to Persian 
Gulf inapplicable, the question still remains at to whether 
the claimed pulmonary disability is related to the veteran's 
service.  Cf. Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed.Cir.1994) [the United States Court of Appeals for the 
Federal Circuit held that when a veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis].  Accordingly, the Board is of 
the opinion that additional development is required.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should contact the veteran and 
his representative and ascertain if he 
has received any  medical treatment for 
the respiratory disability at issue.  If 
so, the veteran should be provided with 
the necessary authorizations for the 
release of any treatment records not 
currently on file.  The RO should then 
obtain these records and associate them 
with the claims folder.
2.  The RO should afford the veteran a VA 
examination by a specialist in pulmonary 
disorders in order to ascertain the 
nature, severity and etiology of the 
veteran's claimed respiratory disorder.  
The examiner should be provided with the 
veteran's entire claims folder and a copy 
of this REMAND for review prior to 
conducting the examination.  Any 
diagnostic tests and special studies 
should be accomplished, if deemed to be 
necessary by the examiner.

The examiner is requested to specify 
whether the veteran currently has 
pulmonary disability.  If so, the 
examiner should indicate whether the 
current pulmonary disability has a known 
clinical diagnosis or whether it is 
manifested by symptoms of an undiagnosed 
illness, in light of the medical history 
and examination findings.  If a pulmonary 
disorder is diagnosed, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
disorder is due to the veteran's military 
service.  A complete rationale for any 
opinion expressed should be include in 
the examination report.  The report of 
the examination should be associated with 
the veteran's VA claims folder.

3.  Thereafter, the RO should 
readjudicate the veteran's claim under a 
broad interpretation of the applicable 
regulations.  In particular, the RO is to 
adjudicate the veteran's claims of 
service connection for a respiratory 
disorder at issue on a direct basis, see 
Combee, and on the basis of the 
provisions of 38 C.F.R. § 3.317 (1999).  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, 
including any additional laws and 
regulations, and should be given the 
applicable time to respond thereto.

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the veteran that the development as directed above, as 
well as any directed by the RO, is necessary for a 
comprehensive and correct adjudication of his claims. 38 
C.F.R. § 3.655(b) (1999).  The veteran's cooperation is both 
critical and appreciated.  The veteran is further advised 
that his failure to cooperate without good cause may result 
in the claim being considered on the evidence now of record 
or denied.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Barry F. Bohan 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



